Citation Nr: 0333747	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-20 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of overpayment of disability 
compensation benefits in the amount of $1,721.00.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2002 determination of the Committee 
on Waivers and Compromises (the Committee) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the veteran's request for a waiver of 
indebtedness due to overpayment of VA pension benefits.

Review of the record discloses that the overpayment in 
question has been recouped in full ($145 was withheld from 
the veteran's monthly compensation payment beginning in 
October 2002).  Nevertheless, in accordance with Franklin v. 
Brown, 5 Vet. App. 190 (1993), the Board will consider the 
issue of whether waiver of the overpayment in the calculated 
amount of $1,721.00 is in order.


FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability 
compensation benefits for many years.  Until creation of the 
overpayment at issue, his award included an additional 
allowance for his spouse.

2.  In September 2002, based on information relating to the 
death of the veteran's spouse in June 2001, the veteran's VA 
compensation award was retroactively reduced, giving rise to 
an overpayment in the amount of $1,721.00.

3.  The veteran was at fault in causing the overpayment; 
there was no fault on the part of VA causing the overpayment.

4.  Recovery of the overpayment did not cause the veteran 
undue hardship.

5.  Recovery of the overpayment did not defeat the purpose of 
paying VA compensation benefits.

6.  Allowing the veteran to retain the benefits he 
erroneously received would have resulted in unfair enrichment 
to the veteran.

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation based on the overpayment of $1,721.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2003).

2.  Recoupment of the overpayment of VA disability 
compensation benefits in the amount of $1,721.00 was not 
against equity and good conscience.  38 U.S.C.A. §§ 5107(b), 
5302(a), (c) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking waiver of recovery of the overpayment 
of compensation benefits in the amount of $1,721.00.  As 
noted in the Introduction, that amount has been recouped.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the relevant facts pertaining to the veteran's appeal 
in light of the controlling laws and regulations.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the claim.  See 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)] and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. § 3.159].

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

The Board additionally observes, however, that general due 
process considerations have been complied with in this case.  
See 38 C.F.R. § 3.103 (2003).  In particular, the RO 
furnished the veteran a statement of the case in December 
2002, which informed him of the criteria to be applied in 
determining whether recovery of the overpayment was against 
equity and good conscience.  The Board finds, therefore, that 
VA has informed the veteran of the evidence needed to 
substantiate his claim.  The RO also obtained evidence 
concerning the veteran's monthly income and expenses in order 
to determine whether recovery of the overpayment would result 
in undue financial hardship.  The veteran has cooperated in 
this effort.  Specifically, in response to the RO's request 
for financial information, he provided a Financial Status 
Report, VA Form 20-5655 (FSR) dated in October 2002.

It appears that all evidence pertinent to this case has been 
obtained.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.

Factual Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
This World War II-era veteran has been rated totally disabled 
(100 percent) for a psychiatric disorder (paranoid 
schizophrenia) for many years.  However, there is no evidence 
showing that he has ever been determined to be incompetent by 
VA, nor has a fiduciary been required to handle his personal 
and financial affairs.

The record also shows that the veteran was paid a higher rate 
of compensation for his dependent spouse and child for many 
years.  In connection with the payment of these benefits, the 
record shows that he was advised that he was responsible for 
notifying VA of any changes in his family situation.  The 
record shows that the veteran was provided notice in January 
1997 he was responsible for promptly reporting to VA any 
change in the number or status of his dependents.  He also 
was requested to verify the current status of his dependents, 
and in response, he returned the form indicating that his 
only dependent was his spouse.

In March 2002, the RO advised the veteran of its proposal to 
reduce his disability compensation payments based on evidence 
received from the Social Security Administration (SSA) 
reflecting that the veteran's spouse died in June 2001.  This 
information was obtained directly by VA in March 2002 
pursuant to its agency-matching program with the SSA.  The 
veteran was advised of his right to submit any evidence to 
show why the proposed action should not be taken, his right 
to a hearing, and his right to be represented.  He did not 
respond to the proposed reduction.  

In September 2002 the RO notified the veteran of a reduction 
in his disability compensation payments due to the death of 
his spouse.  This created the  overpayment that is the 
subject of this appeal.

In October 2002, the veteran filed a request for waiver of 
overpayment of the debt.  The veteran contends that he 
promptly notified the SSA of his wife's passing and was told 
that "everything would be taken care of", leading him to 
believe that VA was notified of his wife's death.  He 
attached to his waiver request a FSR which indicated that he 
had a positive balance of monthly income and expenses 
exceeding $700.

The Committee adjudicated his claim in October 2002.  The 
Committee determined that there was no finding of fraud, 
misrepresentation or bad faith in the creation of the 
overpayment.  However, it was determined that he was at fault 
in the creation of the overpayment.  The Committee concluded 
that waiver of the overpayment was not in order based on the 
standard of equity and good conscience.

Relevant Law and Regulations

Reduction in VA compensation/pension - change in marital 
status

Compensation benefits are payable to veterans for service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.4(b) (2003).  The compensation rates are 
provided in 38 U.S.C.A. § 1114, and additional compensation 
is payable if the veteran is rated at least 30 percent 
disabled and is married.  38 U.S.C.A. § 1115 (West 2002); 38 
C.F.R. § 3.4(b)(2) (2003).

For the death of a dependent of a payee that takes place on 
or after October 1, 1982, the effective date of reduction of 
an award of pension or compensation to or for a veteran will 
be the last day of the month in which the death occurred.  38 
C.F.R. § 3.501(g)(2)(ii) (2003).

Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.962 (2003).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2003).  In essence, "equity and good conscience" 
means fairness to both the appellant and to the government.  
"Equity and good conscience" involves a variety of 
elements.  The list of elements contained in the regulation 
is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Particular emphasis, however, is 
placed upon the elements of the fault of the debtor and undue 
hardship.  See 38 C.F.R. § 1.965(a) (2003).

The elements to be considered are:  (1) Fault of the debtor.  
Where the actions of the debtor contribute to creation of the 
debt; (2) Balancing of faults.  Weighing fault of the debtor 
against VA fault; (3) Undue hardship.  Whether collection 
would deprive debtor or family of basic necessities; (4) 
Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor; and, (6) Changing 
position to one's detriment.  Reliance on VA benefits results 
in the relinquishment of a valuable right or incurrence of a 
legal obligation.  See 38 C.F.R. § 1.965 (2003).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking waiver of indebtedness to VA in the 
amount of $1,721.00.  As has been described above, the 
overpayment in question was created when VA was not informed 
of the death of the veteran's spouse.

Creation of the overpayment

The Court has held that before adjudicating a waiver claim, 
the lawfulness of the overpayment must first be decided.  
Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  VA's 
General Counsel has reinforced this obligation by holding 
that where the validity of the debt is challenged, that issue 
must be developed before the issue of entitlement to a waiver 
of the debt can be considered.  See VAOPGCPREC 6-98.  In the 
instant case, however, the veteran has not challenged the 
validity of the overpayment.  The matter of the validity of 
the indebtedness is therefore not at issue.
The Board additionally observes that the amount of the 
overpayment, $1721.00, appears to have been correctly 
calculated.  

Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b).  The Committee determined that 
the veteran had not demonstrated bad faith in creating the 
overpayment.  It is, however, the Board's responsibility to 
consider the matter of bad faith on a de novo basis.

The term "bad faith" generally describes unfair or 
deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  A veteran's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  See Richards v. Brown, 
9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

Although the evidence indicates that the veteran was notified 
on several occasions of the need to report changes in his 
marital status, and the effect such changes would have on his 
entitlement to VA benefits, there is no indication that he in 
fact read and willfully disregarded the information provided 
by VA.  The evidence does not indicate that the veteran 
deliberately acted with the intent to seek an unfair 
advantage, with knowledge of the likely consequences.  It 
appears instead that his error was more of omission rather 
than commission.  The Board finds, therefore, that the 
veteran did not commit fraud, misrepresentation, or bad 
faith, and that there is no statutory bar to waiver of 
recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to six enumerated elements, which include fault of 
veteran and undue hardship.  38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (February 
12, 1990).  Fault should initially be considered relative to 
the degree of control the veteran had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
veteran's actions were those expected of a person exercising 
a high degree of care, with due regard for the veteran's 
contractual responsibility to the government.  The age, 
financial experience, and education of the veteran should 
also be considered in these determinations.

A person who is a recipient of VA compensation benefits must 
notify VA of all circumstances that will affect his 
entitlement to receive the benefit being paid.  As indicated 
above in the discussion of bad faith, there is no evidence 
that the veteran actually read and disregarded information 
supplied by VA concerning the effect of changes in his 
marital status on his VA benefits and the requirement that he 
report such changes.  However, although this may lead to a 
conclusion that bad faith did not exist, it does not absolve 
the veteran of fault.  See Jordan v. Brown, 10 Vet. App. 171 
(1997) [professed ignorance of the controlling regulation or 
the failure to read relevant notices does not alleviate 
fault].  Even if the veteran did not read the instructions 
from VA, persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947)].

The overpayment occurred because the veteran failed to timely 
report his wife's death to VA in June 2001.  The veteran's 
failure in this regard created the overpayment and he was, 
therefore, at fault in causing the overpayment.  

The veteran's reliance on what an employee at the SSA may 
have told him concerning the effect his notifying the SSA of 
his wife's death would have on his obligation to notify VA of 
this fact is insufficient to alter this finding.  While the 
Board does not question the veracity of the veteran's claim 
in this regard, the Board is bound not only by applicable 
laws and regulations, see 38 U.S.C.A. § 7104(c) (West 2002), 
but also the case law of the Court, which has held that the 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  In this case, 
the veteran was on notice of his obligation to notify VA of 
any changes in family's status for purposes of entitlement to 
a higher rate of disability compensation benefits, but he did 
not do so and therefore, he alone was at fault in the 
creation of the overpayment.

The Board has also taken into account the veteran's advances 
age and his mental illness.  However, there is nothing in the 
record which indicates that either or both was a factor in 
the creation of the indebtedness.  The veteran has never been 
found to be unable to handle his own financial affairs, and 
he does not appears to suggest that such is the case.  
Indeed, his financial status report, described below, 
indicates that he is quite capable of managing his affairs.


With respect to balancing of faults, the Board finds that VA 
was not at fault in creating the overpayment.  As discussed 
above, the RO notified the veteran on numerous occasions 
concerning the impact of family status changes on his 
benefits and of the requirement that he report such changes.  
When notified of his wife's death in March 2002 through the 
SSA-agency matching program, the RO reduced his compensation 
benefits expeditiously.  In weighing the fault of the veteran 
against the fault of VA, the veteran's actions were the cause 
of the overpayment.

With respect to undue hardship, the Board notes that the 
overpayment in question has been recouped in full, and 
therefore, the issue is whether this recoupment caused the 
veteran any undue financial hardship.  The Board finds that 
no hardship occurred as a result of this action.  According 
to his FSR of October 2002, he reported that his monthly 
income exceeded his monthly expenses by over $700, and he 
reported only one outstanding installment debt ($111 monthly 
payment on a flood damage loan and over $120,000 in assets 
consisting of cash, a car and real estate.  Given this 
evidence, the Board finds no basis to believe that the 
veteran experienced any hardship in the recoupment of this 
relatively small overpayment.  Indeed, the charged payment 
has already been recouped, evidently without any significant 
financial impact on the veteran.  Recovery of the overpayment 
did not, therefore, deprive him of the necessities of daily 
living.

Additional VA compensation benefits in question were 
specifically paid to the veteran for his spouse.  See 38 
U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2003).  
Due to the death of his spouse, he was no longer entitled to 
such compensation and should not have received it.  Under the 
circumstances here presented, recovery of the indebtedness 
did not defeat the purpose of the benefits.

The statute and regulation specify that a veteran is entitled 
to additional compensation for dependents such as his spouse.  
However, he must report changes in his family status when 
they occur as such changes can directly effect how much 
compensation he is entitled to.  Allowing the veteran to 
retain the benefits he erroneously received following his 
wife's passing in June 2001 would, therefore, result in his 
unjust enrichment.

The Board has considered the factor of whether the veteran's 
reliance on the compensation benefits caused him to change 
his position to his detriment.  There is, however, no 
evidence of record indicating that receipt of the overpayment 
of VA compensation benefits caused the veteran to relinquish 
a valuable right or to incur a legal obligation.

The Board is obligated to consider any other factors which 
may be involved.  
As discussed by the Board above in connection with the matter 
of the veteran's fault, the veteran is 77 years of age and is 
severely disabled due to a mental disorder (paranoid 
schizophrenia).  However, in the absence of any evidence of 
incompetency, the Board believes that these are not 
significant factors.  This case is therefore unlike the 
situation in Cullen v. Brown, 5 Vet. App. 510, 513 (1993), 
where the Court advised the Board to take into consideration 
a veteran's health and future employment prospects.  The 
Court further noted that requiring repayment of a large 
amount of money from an ill, unemployed veteran "would 
certainly defeat the purpose for which the appellant receives 
VA disability compensation benefits."  Id.  Here, however, 
the overpayment in question was relatively small and was 
recouped in one year without evidence of any undue hardship 
or other detrimental impact on the veteran.  

The Board has not identified any other factor that should be 
considered in evaluating the veteran's claim for waiver, and 
the veteran and his representative have pointed to none.

In summary, after weighing all of the factors to be 
considered in determining whether recovery of the overpayment 
is against equity and good conscience, the Board finds that 
the preponderance of those factors are against waiver of 
recovery.  Cullen, 5 Vet. App. 510 (1993) [when determining 
whether recovery is against equity and good conscience, the 
Board must analyze all six factors].  Accordingly, the 
veteran's request for waiver of recovery of the overpayment 
is denied.




ORDER

Waiver of recovery of overpayment of VA disability 
compensation benefits in the amount of $1,721.00 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



